UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal year ended April 30, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22760 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) KANSAS 48-1099142 (State or other jurisdiction of incorporation) (IRS Identification Employer No.) 846 N. Mart-Way Court, Olathe, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (913) 647-0158 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of Each Exchange on Which Registered Common Stock, $.01 par value Nasdaq Stock Market Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. []Yes [X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. []Yes [X]No Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K in not contained herein, and will notbe contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[X] Smaller Reporting Company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ]No[X] The aggregate market value of the Common Stock held by non-affiliates as of October 31, 2013, was approximately $23,061,000 based on the closing sale price of the Issuer’s Common Stock on such date. There were 3,826,125 shares of Common Stock, $.01 par value, outstanding as of July 1, 2014. DOCUMENTS INCORPORATED BY REFERENCE PURSUANT TO RULE 12b-23: Portions of the Company’s Proxy Statement for its 2014 Annual Meeting are incorporated by reference into Part III. 1 ELECSYS CORPORATION AND SUBSIDIARY FORM 10-K Year Ended April 30, 2014 INDEX Page PART I ITEM 1.BUSINESS 3 ITEM 1A.RISK FACTORS 8 ITEM 1B.UNRESOLVED STAFF COMMENTS 10 ITEM 2.DESCRIPTION OF PROPERTIES 11 ITEM 3.LEGAL PROCEEDINGS 11 ITEM 4.MINE SAFETY DISCLOSURES 11 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 12 ITEM 6.SELECTED FINANCIAL DATA 13 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 41 ITEM 9A.CONTROLS AND PROCEDURES 41 ITEM 9B.OTHER INFORMATION 42 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 43 ITEM 11.EXECUTIVE COMPENSATION 43 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 43 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES 43 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES 44 SIGNATURES 45 EXHIBIT INDEX 46 2 Part I Item 1.BUSINESS General Elecsys Corporation (the “Company,” “we,” “us,” or “our”), provides innovative machine to machine (M2M) communication technology solutions, data acquisition and management systems, and custom electronic equipment for critical industrial applications worldwide.We develop, manufacture, market, and support proprietary M2M products and technology solutions that provide data connectivity to remote equipment for various industrial markets, including energy production, transmission, and distribution, transportation, agriculture, and safety systems.Our proprietary products and services encompass wireless remote monitoring, industrial data communication, and mobile data acquisition technologies that are deployed wherever performance and reliability are essential. In addition to these Elecsys branded proprietary products, we design and manufacture custom electronic assemblies, some incorporating proprietary Elecsys technologies, for multiple original equipment manufacturers (OEMs) in a variety of industries worldwide. We design, manufacture, and support wireless remote monitoring and telemetry solutions to the energy infrastructure and transportation sectors, as well as several other industrial markets.Our wireless remote monitoring, data acquisition and communication devices utilize innovative technology and proprietary Elecsys software systems to provide full time, wireless status monitoring, alarm notification, data collection, logging and reporting regarding the performance of many types of industrial equipment. These highly reliable systems, combined with our internet-based user interface or Elecsys proprietary host management software, provide our customers with access to real-time operational data and active monitoring and control of large populations of field-deployed remote devices. We develop and provide industrial data communication solutions to the energy infrastructure sector, as well as other industrial markets, through our Director and RediLink series of products.These reliable field devices, integrated with an associated suite of proprietary database software, cyber security applications, and industry standard communication protocols, store, concentrate, and efficiently transfer data from remote equipment to corporate data systems. Used in supervisory control and data acquisition (SCADA) and other industrial communication systems in energy infrastructure and process control applications, our industrial communication gateways enable operational field data to be acquired, transformed, and transmitted efficiently and securely.These Elecsys Edge of Network (EoN) gateways efficiently link field deployed devices to enterprise data systems and provide connectivity with the industrial Internet of Things (IoT). Our Radix brand of ultra-rugged handheld computers provides mobile data acquisition solutions for multiple industrial applications.Optimized for tough use in harsh and extreme environments where data integrity is paramount, these solutions include handheld computers, printers, communication modules, RFID readers, other peripherals and specialized application software.Elecsys mobile data acquisition equipment is deployed in over 70 countries in applications that include utilities, transportation logistics, law enforcement, route accounting/deliveries, and inspection and maintenance. We provide custom electronic assemblies and custom displays for select OEM partners in diverse industrial markets.We use our technical expertise and operational capabilities to design and efficiently manufacture rugged and dependable electronic assemblies for use in harsh environments.We also provide OEM's with expertise in our specialized proprietary technologies, such as wireless M2M communications and data management and custom high brightness liquid crystal displays (LCDs) for outdoor applications.In some cases, Elecsys provides complete end-to-end M2M solutions that are branded for OEMs.Our integrated capabilities enable our OEM partners to rapidly develop and introduce new M2M technology solutions that differentiate their products from the competition and keep them at the cutting edge of their respective industries. We are registered to the ISO 9001:2008 international quality standard, having received initial ISO 9001 certification in November 2000. In addition, we are registered with the U.S. Department of State, Directorate of Defense Trade Controls, for the production of restricted military and defense items in compliance with the Arms Export Control Act (AECA) and the International Traffic in Arms Regulations (ITAR). 3 Elecsys Corporation was incorporated in Kansas in 1991. Business Operations.We operate our business primarily from our 60,000 square foot production and headquarters facility located in Olathe, Kansas.Design, production and manufacturing of all our proprietary products and substantially all our custom OEM assemblies are accomplished from this facility.All engineering resources associated with product design, research and development are also located at the Company's headquarters facility.To gain and support our customers, we utilize a combination of both a direct sales force and a network of business partners located both in North America and selected markets throughout the world, specialized by technology, industry, or geographical region.We operate several satellite locations around the world to provide sales and technical support to our customers and business partners.We believe that our current facilities have sufficient capacity to support our operations in the near-term and that our present property is sufficient to accommodate our anticipated growth over the next several years. Wireless Remote Monitoring.We provide wireless remote monitoring and data acquisition equipment and web-based data communication services for various industrial monitoring applications. Our strategy is to focus product and market development on industrial monitoring applications that require rugged wireless networking technologies and proprietary field application hardware for remote locations coupled with reliable data management and reporting services. Elecsys remote monitoring units are integrated with centralized data services that operate using the proprietary Elecsys M2M data portal and data center combined with various application specific monitoring software. The Elecsys M2M Web Monitor system is comprised of a variety of remote monitoring devices that use the digital cellular network infrastructure, satellite systems, or proprietary communication systems to link into either an Elecsys hosted web-based data network or a customer operated enterprise application. Our remote devices, built upon proprietary designs and technology, monitor multiple parameters and allow control activity and data collection to take place at remote sites. When combined with our data management software and intuitive user interface, customers can directly access and control a large population of field-deployed remote monitoring and data telemetry devices.We can also integrate our proprietary back-end data management and customer interface systems with the industrial IoT and various enterprise applications operating within specific customer networks. In addition to initial equipment revenue, each deployed remote monitor typically generates monthly data management, licensing, or network service revenues.Thousands of our remote monitors have been fielded in various applications and locations that provide these recurring license and service revenues.Remote monitoring and data telemetry solution sales are conducted primarily through direct marketing and sales efforts.We exhibit at key national, regional, and international trade conferences and exhibitions.We currently sell our remote monitoring and data telemetry products and services throughout North America and select markets in the Middle East and South America. Industrial Data Communications.Elecsys Director and RediLink industrial communication gateways, integrated with our suite of data management software and industry standard communication protocols, gather data from a wide variety of field devices and measurement instrumentation and efficiently deliver the associated information directly to corporate enterprise data systems.Our industrial data communications gateways enable operational field data to be acquired, transmitted, and utilized efficiently over existing communications networks.Simple to implement, these devices can be programmed for a wide variety of field applications.When used in conjunction with our Host Communications Processor (HCP2) data communication management software or our OLE for Process Control (OPC) standard data interoperability software, our field devices can minimize bandwidth usage and make existing communications networks more efficient.A pioneer in the development of the MQTT communications protocol, Elecsys field equipment can efficiently provide seamless integration with the industrial IoT.Our M2M data communication capabilities include several options of communication security software.These cyber security solutions are simple to install software additions that enables legacy field devices to securely communicate with control centers through a virtual private network without compromising operations or data integrity. 4 As a supplement to initial equipment sales, our industrial data communication solutions can generate both additional engineering project and installation business and recurring license and technical support revenues.Our industrial data communication sales are conducted primarily through direct marketing and sales efforts to both end users and equipment integrators within a variety of industrial markets in North America.We exhibit at several national and regional trade conferences and exhibitions each year. Mobile Data Acquisition.We develop, manufacture, and support mobile data acquisition solutions by combining our ultra-rugged Radix handheld computers with specialized peripherals and application software.Our solutions can be found in utilities, law enforcement, transportation, logistics tracking, medical, maintenance, and other applications in demanding environments. Our field proven Radix products, which include computers, printers, integrated peripherals, and application software, have a reputation for reliability and are deployed worldwide in a variety of critical applications.Radix handheld computers are designed to withstand the extreme environmental conditions found in demanding applications and exceed the industry’s highest specifications for shock, vibration, and environmental ruggedness.Radix products operate throughout a wide temperature range, are completely waterproof and submersible, and are resistant to dust, oil and solvents.The flexibility to configure solutions for custom requirements helps differentiate Radix products in the market. Radix products are offered with comprehensive support and maintenance agreements and we provide both factory direct support in the United States and Canada and maintain factory certified service centers outside North America to serve our international customers.We sell our mobile data acquisition products and services to both private firms and government affiliated end users worldwide.Sales are primarily conducted through direct marketing and sales efforts within North America combined with independent sales representatives with expertise in certain international markets.In many cases, we combine our hardware and software products with those of our business partners to create an integrated data acquisition solution for mutual customers. Custom OEM Solutions.We provide a wide range of design, manufacturing, and support services to select OEMs that desire a dependable source for custom electronic assemblies that integrate specialized technologies with high quality electronic production. The rugged and dependable electronic assemblies and displays that we provide are used in agriculture, safety, transportation, aerospace, military, and other applications.Sales are made primarily to customers in North America who are serviced by in-house sales and program management specialists. We view our OEM customers as long-term strategic partners and we work to provide them with broad technical services and excellent customer care. We provide custom electronic hardware, software, and mechanical design services to our OEM partners. In addition, we provide access to certain specialized proprietary technology developed by Elecsys in areas such as wireless M2M remote data acquisition and telemetry and custom ultra-bright displays for outdoor use in direct sunlight.Our LCD fabrication process produces custom LCDs that are used to display information in a variety of applications from commercial and industrial to aerospace and military products. We fabricate highly specialized and low-to-medium volume custom LCD devices in the cleanroom located within our primary production facility. We also maintain relationships with several offshore LCD manufacturers to source higher volume customer requirements.These diverse capabilities enable our OEM partners to rapidly develop and manufacture new integrated electronic assemblies that differentiate their products from their competition. We believe that the market for our proprietary solutions is large and growing and we are committed to developing and supplying the best M2M products and services for those markets that demand reliable equipment for use in harsh environments.We feel that our specialized proprietary technologies combined with our operational capabilities and our responsive customer support services represent an attractive solution to our customer base. We also believe that our electronic manufacturing capabilities and innovative M2M technologies, combined with our materials management expertise, make us an effective electronic manufacturing resource and M2M solution provider for many OEMs. 5 We are focused on growing internally through both the expansion of our customer base and the addition of new products and services.We will continue to focus product and market development on niche applications that leverage complete client solutions, wireless communication technologies, proprietary field application hardware, and integrated data management solutions.To complement our internal growth strategy, we will continue to selectively evaluate acquisition opportunities that could expand our technology, product, or customer bases at a reasonable cost. Competition While there are numerous competitors in the general remote monitoring market, some that are much larger than us and with greater financial, operating, and marketing resources, we participate in certain specialized industrial sectors of the market where we believe our proprietary products have a significant portion of the market and possess certain technology and performance advantages. There are several firms that participate in the pipeline remote monitoring market. Our management believes the significant competitive factors in our markets include reliability, features, performance, and price. We believe that our current Elecsys products and our proprietary data management software systems compete favorably with respect to these factors. There are numerous companies that offer solutions that could compete with our industrial data communications products.Many of these competitors are larger or more established in the market than Elecsys, with greater financial, operating, and marketing resources, including companies such as Emerson Electric Co., Digi International, Inc., and CalAmp Corporation.We focus on specific segments of this market and believe that the Director and RediLink products compete favorably relative to the important competitive factors in these segments.These factors include technical features, innovation, flexibility, and customer support. There are many domestic and foreign manufacturers that compete with our mobile data acquisition products.Many of these competitors are substantially larger than us, with greater financial, operating, and marketing resources, including companies such as Motorola Solutions, Inc. and Honeywell International Inc.Many have broader geographic breadth and offer a broader range of services. Our Radix products compete in the ultra-rugged handheld segment of the overall mobile computing market, where they enjoy certain competitive advantages that differentiate the Radix brand from larger competitors. There are numerous domestic and foreign electronic manufacturing service providers that compete with the custom OEM solutions we provide. Many of these competitors are substantially larger than us, with greater financial, operating, manufacturing and marketing resources and broader geographic breadth, including Flextronics International Ltd., Sanmina Corporation, and Celestica, Inc. There are a limited number of LCD manufacturers located in the United States and numerous foreign manufacturers who export LCD products into our primary customer markets. Our management team believes that the principal competitive factors in the markets we target are product quality, reliable delivery, flexibility, and M2M technical expertise. We believe that we compete favorably in these areas and that our capability to integrate wireless M2M telemetry technology and rugged, ultra-bright displays with custom electronic assemblies differentiates us from our competitors. Sources and Availability of Raw Materials and Principal Suppliers The raw materials used in the manufacture of our products are primarily electronic components and parts. These components and parts are readily available from a number of sources in the United States and abroad. From time to time, some components we use have been subject to shortages, and suppliers have been forced to allocate available quantities amongst their customers. We attempt to actively manage our business in a way that minimizes our exposure to these potential shortages, but we may experience component shortages that could cause delays in shipments to customers, which could result in lower net sales and operating results. 6 In addition to manufacturing our own products, we have close working relationships with companies both in the United States and in some foreign countries to provide component assemblies and finished goods that are manufactured to our specifications. Although multiple suppliers are available for such items, if we were to lose one or more of the current suppliers, some delay and additional costs may be incurred while we identify and qualify alternative sources. Patents, Trademarks and Licenses We own or license multiple patents dealing with cellular communication techniques, cathodic protection measurement methods, radio frequency identification technology, data compression and transmission, and other data communication concepts. Some of these patents deal specifically with our target markets and have influence on our competitive status. We intend to use these intellectual property assets to both protect our competitive position and to license certain technology.The average remaining life of these patents is approximately 8 years. Research and Development We are actively developing new proprietary machine to machine (M2M) communication technology products and solutions.These numerous concurrent projects vary in duration and generally involve electronic hardware, mechanical, and system software design.Total research and development expenses for our proprietary products and technology solutions were approximately $1,840,000 and $1,716,000 for the fiscal years 2014 and 2013, respectively.We believe that our internal engineering resources combined with qualified third-party engineering consultants will be able to satisfy the current needs of our customer bases. The OEM business segment designs and manufactures custom electronics and integrated displays for OEM customers on a contract basis and thus does not engage in any independent, self-funded research and development programs. Effect of Governmental Regulations Our operations are subject to certain federal, state and local regulations concerning waste management, health and safety matters, and environmental regulations.We believe that we operate in material compliance with all applicable requirements and do not anticipate any material expenditure in maintaining compliance.New, modified, or more stringent requirements or enforcement policies could be adopted in the future that could result in material costs and liabilities that could adversely affect the business. Dependence on One or a Few Major Customers Total Company sales to the five largest customers were 53% of total sales in fiscal 2014 with sales to our three largest customers accounting for 21%, 13%, and 10% of total sales.As of April 30, 2014, amounts due from each of our three largest customers totaled approximately $285,000, $110,000, and $671,000, respectively.Sales to the five largest customers in fiscal 2013 totaled 53% of total sales which included sales to our two largest customers that amounted to 30% and 13% of total sales.As of April 30, 2013, amounts due from our two largest customers totaled approximately $654,000 for our largest customer and approximately $57,000 for our second largest customer.The loss of one or more of these major customers could have a material adverse effect on the Company’s business.In order to minimize the impact the loss of any one customer might have on the business, we seek to expand and diversify our customer base.We are focusing our increased sales efforts on new and existing proprietary products and technology and are attempting to increase our market penetration across all geographic areas in the United States, Canada and selected international markets.These international markets include the Middle East, South America, Europe, and parts of southern Africa. The increase in the number of customers with a significant percentage of our total sales is primarily the result of these efforts and the introduction of a new product into a new industrial market.Overall, the decrease in the total sales percentage of our largest customer is the result of continued efforts at product and market diversification.The new proprietary products and services include innovative M2M communication technology solutions for critical industrial applications.We continue to increase and develop our internal sales force in an effort to effectively develop opportunities for new products, services and technology in new markets. 7 Total Number of Employees At April 30, 2014, we had a total of 135 full time employees and 1 part-time employee.None of the employees are represented by a labor organization or subject to a collective bargaining agreement.Our management team believes that our relationship with our employees is good. Item 1A.RISK FACTORS Based on current and known information, we believe that the following identify the most significant risk factors that could affect our business. However, the risks and uncertainties we face are not limited to those discussed below. There could be other unknown or unpredictable economic, business, competitive or regulatory factors, including factors that we currently believe to be immaterial, that could have a material adverse effect on our financial position, liquidity, and results of operations. Past financial performance may not be a reliable indicator of future performance and historical trends should not be used to anticipate results or trends in future periods. You should consider the following risk factors, in addition to other information presented or incorporated by reference into this Annual Report on Form 10-K in evaluating our business and your investment in us. Operating results may vary significantly from period to period. We can experience fluctuations in our operating results from quarter to quarter and our results of operations for any one quarter are not necessarily indicative of results for any future periods.Factors which may cause our quarterly operating results to fluctuate include: · increased competition; · timing of new products introduced into the market; · pricing changes by us or our competitors; · market acceptance or delays in the introduction of new products or services; · production constraints; · production quality issues; · labor or material shortages; · the timing of significant orders; · the sales mix of products and services; · customers’ budgets; · adverse movements in interest rates or tax rates; · general economic conditions; and · cyclical nature of demand for customers’ products. Delays in development, introduction and shipment of new products or services may result in a decline in sales. We tailor specific technology solutions to our customers’ requirements wherever high quality, reliability, and innovation are essential.Significant technological, supplier, manufacturing or other problems may delay the development, introduction or production of these products or services.These problems could include: · technical problems in the development of new specific technology solutions; · inability to hire qualified personnel; and · delays or failures to perform by third parties involved in our development projects. 8 Delays in the development, completion and shipment of new products or services, or failure of customers to accept new products, may result in a decline in sales. Dependence on a small number of customers. We are dependent on a small number of OEM customers in our OEM business segment.Our proprietary product line segment utilizes business partners worldwide to create integrated solutions with our hardware and our business partners’ software products.The Radix product line relies on these business partner relationships more heavily than some of the other proprietary product lines which utilize our internal sales team and complement our sales and marketing efforts with external business partners.Accordingly, we are dependent on the continued growth, viability and financial stability of our largest OEM customers for our OEM business segment and our business partners for our proprietary products business segment.We generally do not obtain firm, long-term purchase commitments from our customers or business partners, and have often experienced reduced lead times in customer orders.Customers and business partners may cancel their orders, change production quantities, and delay production for a number of reasons.Our business partners may experience delays in their software development which may delay delivery of Radix products.Uncertain economic conditions have resulted, and may continue to result, in some of our customers and business partners delaying the delivery of some of the products manufactured for them and placing purchase orders for lower volumes of products than previously anticipated.Cancellations, reductions, or delays by a significant customer, business partner, or by a group of customers and business partners have harmed, and may continue to harm, our results of operations by reducing the volumes of products manufactured, as well as by causing a delay in the recovery of our expenditures for inventory in preparation for customer and business partner orders and lower asset utilization resulting in lower gross margins. Current capital and credit market conditions may adversely affect our access to capital, cost of capital, and business operations. The general worldwide economic and capital market conditions continue to adversely affect access to capital as well as an increased cost of such capital.If the current economic conditions in the United States and other international markets continue or become worse, our cost of debt and/or equity capital and the access to capital markets could be adversely affected.Pursuant to our line of credit agreement with a regional financial institution, we have access to up to $6,000,000.Based on our calculated borrowing base of allowable accounts receivable and inventory as of April 30, 2014, there is $5,542,000 of available funds for us to utilize on the line of credit.This line of credit expires in October 2015 and we plan to continue to obtain additional one year extensions on the line of credit each year.We have discussed these proposed one year extensions on the line of credit with our lender on identical terms, but there can be no assurance that they will grant the extensions, and if they do, there can be no assurance that the terms of such extensions will not be on terms that are more burdensome and/or costly to us.To the extent that our lender fails to grant an extension of the line of credit or if the terms of any extension are more burdensome or costly, our operating results and financial condition could be materially adversely affected. Dependence on key personnel. Our continued success will depend to a significant extent on the continued services of our senior executives and other key employees, including certain technical and marketing personnel.The competition for these individuals is significant; hence the loss of one or more of our key executives or employees (including if one or more of our officers or employees decided to join a competitor or otherwise compete directly or indirectly with us), could materially adversely affect our business, operating results, and financial condition. Shortages of required electronic components or price increases could cause us to delay shipments to customers and reduce our sales and net income. We are dependent on certain suppliers, including limited and sole source suppliers, to provide key components we incorporate into our products.We may in the future experience delays in component deliveries, which in turn could cause delays in product shipments to customers, result in reduced sales from and have an adverse effect on our relationship with the affected customer, and our reputation as a reliable service provider.In addition, component shortages, whether anticipated or not, can increase our cost of goods sold and therefore decrease our gross margin since we may be required to pay higher prices and premium charges for components in short supply and redesign or reconfigure products to accommodate substitute components.Additionally, we may purchase components in advance of our requirements for those components as a result of a threatened or anticipated shortage.In this event, we may incur additional inventory carrying costs that we may or may not recover from our customers.Such costs would reduce our gross margins and net income.Finally, the growing scarcity of such components may require us to look to second tier vendors or to procure components through brokers.Such components may be of lesser quality than those otherwise available and could cause us to incur costs to qualify such components or to replace them if they prove to be defective. 9 Our supply chain may also be impacted by other events outside of our control, including macroeconomic events, political crises or natural or environmental occurrences.These shortages can result in an increase in component costs and lead to reduced gross margins.The shortages resulting from these macroeconomic events may also lead to delays in shipments to customers which could damage our customer relationships over a longer-term period. Pursuit of business acquisitions could impair our financial position and profitability. We may pursue acquisitions of complementary technologies, product lines or businesses.Future acquisitions may include risks, the occurrence of which could have a material adverse effect on our operating results and financial condition.These risks include: · burdening management and our operating teams during the integration of the acquired entity or product line; · diverting management’s attention from other business concerns; · failing to successfully integrate the acquired products or business; · lack of acceptance of the acquired products by our sales channels or customers; · entering markets where management has no or limited prior experience; · potential loss of key employees of the acquired business; · the effect on our financial statements of the amortization of acquired intangible assets; · potential loss of customer base of acquired business; · the cost associated with acquisitions, including our ability to secure capital to finance future acquisitions to the extent additional debt or equity is needed; and · assumption of unknown liabilities or other unanticipated events or circumstances. Failure to comply with regulatory requirements may adversely affect our stock price and business. As a public company, we are subject to numerous governmental and stock exchange requirements, with which our management believes we are in compliance.In addition, if our management fails to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, our management may not be able to conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002.Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for management to produce reliable financial reports and are important to help prevent financial fraud.If our management cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in the reported financial information, and the trading price of our stock could drop significantly.Our management’s failure to meet regulatory requirements and exchange listing standards may result in actions such as the delisting of our stock, SEC enforcement actions, and securities claims and litigation. Item 1B.UNRESOLVED STAFF COMMENTS Not applicable. 10 Item 2.DESCRIPTION OF PROPERTIES Our current facility is located at 846 N. Mart-Way Court in Olathe, Kansas.The size of the facility is approximately 60,000 sq. ft.We currently use approximately 50,000 sq. ft. for manufacturing operations, including our stockroom, LCD cleanroom and production, and production support.The remaining approximately 10,000 sq. ft. is used for administration, engineering and marketing.We believe that the current facility adequately supports our short-term needs, however, we have initiated efforts to explore an expansion of our current facility and other alternatives for housing our future operations. Item 3.LEGAL PROCEEDINGS From time to time, we are a party to routine litigation that is incidental to our business.Currently there is no pending or outstanding material litigation against us.We are not aware of any proceedings pending or contemplated by a governmental authority. Item 4.MINE SAFETY DISCLOSURES Not applicable. 11 Part II Item 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Stock Trading Our common stock trades on the NASDAQ Stock Market under the symbol “ESYS”. Common Stock Price Range and Dividend Information The prices in the table below represent the high and low sales prices for our common stock as reported by the NASDAQ Stock Market for the two preceding fiscal years.No cash dividends were declared during the last two fiscal years.As of June 28, 2014, we had approximately 150 stockholders of record, of which one stockholder represents those shares held in street name. Fiscal Year 2014 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter For the Year $ $ Fiscal Year 2013 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter For the Year $ $ Sales of Unregistered Securities We did not have any unregistered sales of equity securities in fiscal 2014. Purchases of Equity Securities by the Issuer and Affiliated Purchasers On December 17, 2012, the Company announced a share repurchase program by which the Company planned to repurchase up to 10% of the Company’s outstanding common shares, or approximately 400,000 shares, from time to time at prevailing market prices through the open market or privately negotiated transactions.The program has no expiration date and purchases are funded from available cash resources.For the three-month period ended April 30, 2014, the Company did not repurchase any of its shares. 12 Equity Compensation Plans The following table sets forth, as of April 30, 2014, certain information related to our compensation plans under which shares of our common stock are authorized for issuance. Plan category Number of securities to be issued upon the exercise of outstanding options, warrants, and rights (a) Weighted-average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a))(2) Equity compensation plans approved bysecurity holders (1) $ Equity compensation plans not approvedby security holders (1) Represents common shares issuable upon the exercise of outstanding options granted under our 1991 Stock Option Plan (the “1991 Plan”) and the 2010 Equity Incentive Plan (the “2010 Plan”). (2) Represents common shares remaining available for issuance under the 2010 Plan.There are no additional options available for future issuance under the 1991 Plan. Item 6.SELECTED FINANCIAL DATA Not applicable. 13 Item 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Elecsys Corporation provides innovative machine to machine (M2M) communication technology solutions, data acquisition and management systems, and custom electronic equipment for critical industrial applications worldwide. Our primary markets include energy production and distribution, agriculture, water management, transportation, and safety systems.Our products and services encompass remote monitoring, industrial data communication, mobile data acquisition, and wireless communication technologies that are deployed wherever high quality and reliability are essential. We develop, manufacture, and support proprietary M2M technology and products for multiple markets under several premium brand names.In addition to our proprietary products, we design and manufacture rugged and reliable custom solutions for multiple original equipment manufacturers (OEMs) in a variety of industries. On December 17, 2012, we announced a share repurchase program by which we planned to repurchase up to 10% of the Company’s outstanding common shares, or approximately 400,000 shares, from time to time at prevailing market prices through the open market or privately negotiated transactions.The program has no expiration date and purchases are funded from available cash resources.For the fiscal year ended April 30, 2014, we had repurchased 98,767 shares at a cost of approximately $703,000 (average cost of $7.12 per share). On October 16, 2013, we amended the expiration date of our operating line of credit to October 30, 2015.The $6,000,000 line of credit provides us with short-term financing for working capital requirements and is secured by accounts receivable and inventory.Our borrowing capacity under this line is calculated as a specified percentage of accounts receivable and inventory and totaled approximately $5,542,000 as of April 30, 2014. The line of credit accrues interest at a performance-based rate that is based on the prime rate (3.25% at April 30, 2014) plus/minus 0.5%.The interest rate is determined by the Company’s debt-to-tangible net worth ratio and was 2.75% on April 30, 2014 which was the lowest rate allowed under the terms of the operating line of credit.The loan agreement has various covenants, including a financial covenant pertaining to the maintenance of total tangible net worth and a required debt service coverage ratio.There were no outstanding borrowings on the line of credit as of April 30, 2014. 14 Results of Operations The following table sets forth for the periods presented, certain statement of operations data (in thousands, except per share data): Years Ended April 30, 2014 April 30, 2013 Sales $ % $ % Cost of products sold % % Gross margin % % Selling, general and administrative expenses % % Operating income % % Interest expense ) %) ) %) Other expense, net (4
